THIRD DIVISION
                                                                                    JUNE 13, 2007


No. 1-06-1304

3M COMPANY,                                                           )      Appeal from the
                                                                      )      Circuit Court of
       Plaintiff-Appellant,                                           )      Cook County.
                                                                      )
v.                                                                    )      No. 05 M 21530
                                                                      )
JOHN J. MORONEY AND COMPANY,                                          )      The Honorable
                                                                      )      Susan Ruscitti-
       Defendant-Appellee.                                            )      Grussel,
                                                                      )      Judge Presiding.


       JUSTICE GREIMAN delivered the opinion of the court:

       Plaintiff, 3M Company, appeals from the order of the trial court granting a motion to

quash substitute service of process in favor of defendant, John J. Moroney and Company, and

vacating its prior ex parte default judgment and award. On appeal, plaintiff contends that the trial

court erred in vacating its ex parte default judgment and award where plaintiff properly served

defendant substitute process through the Secretary of State. Based on the following, we affirm.

       In late June and early July 2005, plaintiff and defendant, through their attorneys,

corresponded regarding money that defendant allegedly owed plaintiff for merchandise. Plaintiff’s

attorney apparently initiated the communications by requesting the outstanding money. On July

3, 2005, defendant’s attorney responded, requesting documentation to support plaintiff’s

purported claim.

       Then, on July 14, 2005, plaintiff filed a breach of contract action seeking to collect the

$78,692.80 allegedly owed by defendant. The Cook County sheriff attempted to serve process on
1-06-1304

defendant’s registered agent, John F. Calmeyn, at the address designated with the Secretary of

State, 6817 S. Harlem Avenue, Bedford Park, Illinois. The sheriff, however, was unable to serve

defendant at the registered address because the company had moved. In August 2005, the sheriff

filed his return service with the clerk of the court indicating the same and further noting that

defendant’s new address was 8301 S. 77th Avenue, Bridgeview, Illinois.

       On September 1, 2005, defendant’s attorney sent a second letter to plaintiff’s attorney

requesting documentation to support plaintiff’s purported claim. In the letter, defendant’s

attorney asserted:

               "As you know, compliance with my client’s request is a precondition to [plaintiff]

       taking any legal action against my client and any lawsuit filed prior to compliance would

       be a violation of my client’s rights.”

That same day, plaintiff’s counsel obtained leave of the court to issue an alias summons and

effectively serve process on the Secretary of State pursuant to section 5.25 of the Business

Corporation Act of 1983 (Act) (805 ILCS 5/5.25 (West 2004)). On September 14, 2005, plaintiff

filed an affidavit of compliance, a copy of the alias summons and a copy of the complaint with the

Secretary of State and mailed the same to defendant’s registered agent at 6817 S. Harlem

Avenue, Bedford Park, Illinois.

       Then, on November 3, 2005, the trial court entered an ex parte default judgment and

award in the amount of $78,692.80 in favor of plaintiff. Plaintiff subsequently filed a citation to

discover assets and mailed the notice to defendant’s "last known address” of 8301 S. 77th

Avenue, Bridgeview, Illinois. Thereafter, defendant’s attorney filed a motion to quash service of


                                                 -2-
1-06-1304

process. On April 11, 2006, following a hearing,1 the trial court granted defendant’s motion and

vacated its prior default judgment and award. This timely appeal followed.

        Plaintiff contends that it properly served defendant. Specifically, plaintiff argues that it

complied with the Act providing for substitute service where it served the Secretary of State after

having exercised reasonable diligence in its attempt to first serve defendant’s registered agent.

Defendant responds that plaintiff failed to comply with all of the Act’s requirements.

        Pursuant to section 5.25 of the Act, service of process may be made upon a corporation’s

registered agent or the Secretary of State. 805 ILCS 5/5.25(a) (West 2004). However, the

Secretary of State becomes irrevocably appointed as a corporation’s agent when "the

corporation’s registered agent cannot with reasonable diligence be found at the registered office.”

805 ILCS 5/5.25(b)(2) (West 2004). In order to effectuate service, the complainant must provide

the Secretary of State with a copy of the process, the notice or demand and any other required

documents, along with an affidavit of compliance, and send the same by registered or certified

mail to the corporation being served at both the last registered address on file with the Secretary

of State and "[a]t such address the use of which the person instituting the action *** knows or,

on the basis of reasonable inquiry, has reason to believe, is most likely to result in actual notice.”

805 ILCS 5/5.25(c)(2)(ii) (West 2004).

        In the case at bar, plaintiff does not dispute that it merely sent substitute service to the

Secretary of State and defendant’s registered address. Consequently, plaintiff failed to comply


        1
            The record on appeal does not contain a report of this proceedings or an acceptable

substitute. See 210 Ill. 2d R. 323.

                                                   -3-
1-06-1304

with all of the requirements of section 5.25(c) of the Act. 805 ILCS 5/5.25(c) (West 2004).

More specifically, plaintiff failed to send the requisite documents to an address which it knew or,

"on the basis of reasonable inquiry,” had reason to believe would likely result in defendant’s

notice. See 805 ILCS 5/5.25(c)(2)(ii) (West 2004). Plaintiff was notified that defendant’s office

moved when the sheriff initially returned service with a notation acknowledging defendant’s new

address. As a result, plaintiff knew or with reasonable inquiry, i.e., reviewing the sheriff’s return

service, should have been aware of the address where defendant could likely be notified of the

underlying lawsuit. Notably, plaintiff had no problem using defendant’s new address when it

attempted to collect its award following the trial court’s ex parte default judgment.

        We are not persuaded by plaintiff’s argument that the trial court impermissibly expanded

the "reasonable diligence” requirement of the Act and we find plaintiff’s reliance on Dutch Farm

Meats, Inc. v. Horizon Foods, Inc., 275 Ill. App. 3d 322 (1995), to be misplaced. As a threshold

matter, an appellant has the burden to present a sufficiently complete record of the trial court’s

proceedings to support any claim of error, and, in the absence of such, this court presumes that

the trial court’s order conformed with the law and was supported by a sufficient factual basis.

Foutch v. O’Bryant, 99 Ill. 2d 389, 391-92 (1984). Plaintiff failed to provide this court with a

report of the trial court’s proceeding or an acceptable substitute (see 210 Ill. 2d R. 323);

therefore, we presume that the trial court properly applied the service of process statute to the

facts of this case.

        We additionally determine that plaintiff’s argument is misinformed. We agree that the

reasonable diligence element of section 5/5.25(b)(2) of the Act does not require a complainant to


                                                 -4-
1-06-1304

seek out a corporation’s new location once it is discovered that the registered address was not

updated. See Dutch Farm Meats, Inc., 275 Ill. App. 3d at 326; see also 805 ILCS 5/5.25(b)(2)

(West 2004). However, in order to comply with all of the requirements of the substitute service

statute, a complainant must also reasonably inquire into the address where the defendant will

likely receive notice. See 805 ILCS 5/5.25(c)(2)(ii) (West 2004). The instant case is therefore

distinguishable from Dutch Farm Meats, Inc., where the plaintiff sent a copy of a summons,

complaint and an affidavit of compliance for service on the Secretary of State to both the

registered agent at the registered address and to the president of the defendant’s company, which

was subsequently signed as received by the president’s wife. Dutch Farm Meats, Inc., 275 Ill.

App. 3d at 324. Moreover, unlike in Dutch Farm Meats, Inc., the instant record demonstrates

that defendant was unaware of the underlying lawsuit prior to entry of the ex parte default

judgment, as evidenced by its attorney’s September 1, 2005, letter notifying plaintiff’s attorney

that institution of any lawsuit would be premature and a violation of defendant’s rights. Cf. Dutch

Farm Meats, Inc., 275 Ill. App. 3d at 328 (nothing in the record indicated that the president of the

plaintiff’s corporation was unaware of the lawsuit when the default judgment was entered).

Consequently, we find that the trial court properly granted defendant’s motion to quash substitute

service of process and vacated its ex parte default judgment and award.

       Accordingly, we affirm the judgment of the circuit court of Cook County.

       Affirmed.

       KARNEZIS, J., and CUNNINGHAM, J., concur.




                                                -5-